 


110 HR 6704 IH: Student Voter Opportunity To Encourage Registration Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6704 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Ms. Schakowsky (for herself and Mr. LaTourette) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the National Voter Registration Act of 1993 to provide for the treatment of institutions of higher education as voter registration agencies. 
 
 
1.Short titleThis Act may be cited as the Student Voter Opportunity To Encourage Registration Act of 2008 or the Student VOTER Act of 2008.
2.Treatment of universities as voter registration agencies
(a)In generalSection 7(a) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)) is amended—
(1)in paragraph (2)—
(A)by striking and at the end of subparagraph (A);
(B)by striking the period at the end of subparagraph (B) and inserting ; and; and
(C)by adding at the end the following new subparagraph:

(C)each institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) in the State that receives Federal funds.; and
(2)in paragraph (6)(A), by inserting or, in the case of an institution of higher education, with each registration of a student for enrollment in a course of study after assistance,.
(b)Amendment to Higher Education Act of 1965Section 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (23). 
 
